Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14-23 are objected to because of the following informalities:  
Claim 14 recites the limitation:
“outputting a value that that is indicative of the blood glucose level in response to
response to the derived parameter.”
This should be changed to:
outputting a value that  is indicative of the blood glucose level in response to
response to the derived parameter.

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 39, wherein the health parameter is blood pressure”. There is no claim 39, therefore it’s not clear what claim this claim is dependent on. For this examination, claim 11 is interpreted as being dependent on claim 1 as this is the broadest interpretation and appears to be what applicant intended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak et al (US 20170065184) hereafter known as Barak in view of Tran et al (US 20170086672) hereafter known as Tran.

Regarding Claim 1:
Barak discloses:
A method for monitoring a health parameter in a person [see para 2… “the present disclosure provide methods, apparatuses, devices and systems, for measuring the arterial blood pressure in human and mammals.”], the method comprising: 
transmitting radio waves below the skin surface of a person and across a range of stepped frequencies [see para 89… “The RADAR unit can use the pulsed RADAR method and may use other frequency bands.” RADAR uses radio waves.] ;
receiving radio waves by receive antennas, the received radio waves including a reflected portion of the transmitted radio waves across the range of stepped frequencies [para 79… “radar means for generating at least one radio frequency; at least one antenna configured for positioning adjacent the skin of the patient” and “at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue” and para 89… “The RADAR unit can use the pulsed RADAR method and may use other frequency bands.  The bandwidth needed for other RADAR types, for example pulsed RADAR, is at least the same bandwidth needed for the FMCW RADAR.  Other types of FMCW RADARs, may be used, including Stepped Frequency Radar (SFR-a radar in which the echoes of stepped frequency pulses are synthesized in the frequency domain” and para 96… “In FIG. 1007 shows a dual planar cross-bow dipole antenna for use in a preferred embodiment in which frequency variation of the oscillator is in discrete steps, as in SFR.”];
generating data that corresponds to the received radio waves, wherein the data includes amplitude and phase data [see para 80… “using the amplitude and/or phase of the signal reflected of other tissue layers; (18) the method wherein compensating comprises an interpolation of a look up table and the ratio of polynomials of the amplitude and/or phase from various tissue layers of the at least one reflected radio frequency”]
deriving data from at least one of the amplitude and phase data [see para 80… “the method of claim wherein compensating comprises estimating the impact of distance of the antenna(s) from the skin on the amplitude of the signals, using the amplitude and/or phase of the signal reflected of other tissue layers; (18) the method wherein compensating comprises an interpolation of a look up table and the ratio of polynomials of the amplitude and/or phase from various tissue layers of the at least one reflected radio frequency;”]; and 
determining a value that is indicative of a health parameter in the person in response to the derived data [see para 79… “configured to estimate systolic and diastolic blood pressure values difference based on reflection amplitude” and “the calculation means determines the systolic and diastolic blood pressure based on the reflected radio frequency”. Blood pressure is a health parameter].

Tran discloses using a two-dimensional array of receive antennas for the purpose of maximizing efficiency of selected bands of frequency [see para 71… “The energy-harvesting antenna is preferably designed to be a wideband, omnidirectional antenna or antenna array that has maximum efficiency at selected bands of frequencies containing the highest energy levels.”] in the analogous art of diagnostics [see abstract… “A monitoring system includes a transmitter and a receiver to detect motion, wherein frequency waves are transmitted by the transmitter and reflected waves are received by the receiver”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Barak by placing the receive antennas on a two-dimensional array of antennas similarly to that disclosed by Tran to help maximize efficiency of selected bands of frequency.


Regarding claim 2, para 79 of Barak [see "configured to estimate systolic and diastolic blood pressure values difference based on reflection amplitude; the calculation
means determines the systolic and diastolic blood pressure based on the reflected radio frequency"] discloses obtaining a value for blood pressure this is at least a health parameter in the person. Furthermore, as discussed in rejection to claim 1 (which cites para 80 of Barak… “using the amplitude and/or phase of the signal reflected of other tissue layers; (18) the method wherein compensating comprises an interpolation of a look up table and the ratio of polynomials of the amplitude and/or phase from various tissue layers of the at least one reflected radio frequency”) this parameter is understood to be obtained based on response to the amplitude data.


Regarding Claims 3-9:
Barak in view of Tran discloses the invention substantially as claimed including all the limitations of claim 1.
However, Barak in view of Tran fails to disclose the derived data as comprising statistics as recited over claims 3-8.
Tran additionally discloses collecting statistics that include the standard deviation for the radar data (ie the response from the amplitude, phase data, and the derived data) to supplement radar data [see para 22… "An on-board or remote processor can analyze the time-dependent measurements to generate statistics on a patient's blood pressure (e.g., average pressures, standard deviation, beat-to-beat pressure variations) that are not available with conventional devices that only measure systolic and diastolic blood pressure at isolated times,"] in the analogous art of diagnostics [see abstract… “A monitoring system includes a transmitter and a receiver to detect motion, wherein frequency waves are transmitted by the transmitter and reflected waves are received by the receiver”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Barak in view of Tran by collecting statistics similarly to that disclosed by Tran to help further supplement the collected data.
An on-board or remote processor can analyze the time-dependent measurements to generate statistics on a patient's blood pressure (e.g., average pressures, standard deviation, beat-to-beat pressure variations) that are not available with conventional devices that only measure systolic and diastolic blood pressure at isolated times,"] discloses obtaining specifically a standard deviation which since Barak collects  amplitude data and phase data, would provide a standard deviation of amplitude data. Also, while a time window is not explicitly recited, this is understood to be recited because inherently for a statistic to be collected from data that is recorded over time, data from a specific time range (ie a time window) needs to be present. This combined with the standard deviation recites claims 4-9.




Regarding claim 11, para 80 of Barak [see “One aspect of the invention is (8) a method for calculating blood pressure using radio frequency comprising: emitting at least one radio frequency into the tissue of a patient through at least one antenna, the antenna configured to be positioned on the skin of the patient adjacent an artery”] discloses determining a health parameter of blood pressure.
 
The signal Sig.  1010 resulting from the weighted division shown in FIG. 1004, is of the shape 50 of FIG. 1006.  This signal is processed by heart-rate estimator 1011 of FIG. 1004, to produce the estimated heart-rate frequency.”] discloses calculating a heart rate frequency which is understood to provide the heart rate, and thus, health parameter of heart rate is recited by Barak in view of Tran.





Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak in view of Tran as applied to claim 1 above, and further in view of Zhang et al (US 20150250428).
Barak in view of Tran discloses the invention substantially as claimed including all the limitations of claim 1.
Tran additionally discloses measuring the heath parameter of blood glucose level [see para 53… “The sensors can be attached to the back of the case.  For example, in one embodiment, Cygnus' AutoSensor (Redwood City, Calif.) is used as a glucose sensor.”] in the analogous art of diagnostics [see abstract… “A monitoring system includes a transmitter and a receiver to detect motion, wherein frequency waves are transmitted by the transmitter and reflected waves are received by the receiver”]
For example, comorbidity conditions in worsening HF can be cardiac or non-cardiac, including hypertension, atrial fibrillation, respiratory dysfunctions such as pneumonia or chronic obstructive pulmonary disease (COPD), diabetes mellitus, or renal dysfunction such as renal insufficiency or renal failure, among others.”] in the analogous art of cardiovascular diagnostics [see para 2… “This document relates generally to medical devices, and more particularly, to systems, devices and methods for detecting and monitoring worsening of heart failure.”] 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Barak in view of Tran by additionally collecting glucose data using radio waves because as taught by Zhang cardiovascular diseases share comorbidities with conditions that result in high glucose; thus, by additionally collecting glucose levels one can obtain a better understanding of the cardiovascular health of a user.


Claims 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al (US 20080319285) hereafter known as Hancock in view of Barak in view of Tran.

Regarding Claim 14:
A method for monitoring a blood glucose level in a person [see para 49… "It is this characteristic that embodiments of the present invention utilise, since the permittivity of the tissue varies with the concentration of blood-glucose" and claim 31… “A method of minimally invasively measuring concentrations of constituents contained within a biological tissue structure”], the method comprising: 
transmitting radio waves below the skin surface of a person and across a range of stepped frequencies [see para 49… “if the frequency of transmitted microwaves is swept over a frequency range encompassing the resonant frequency for the given permeability of the transmission medium, then the received energy will display either a minimum or a maximum in its magnitude at the resonant frequency," and para 51… “the layers of tissue sandwiched between the antennas 70,71 ... where it is assumed that the structure is symmetrical and consists of only three tissue types; namely: skin 83, fat 84 and blood 85” Please note that microwaves are a type of radio wave.]; 
receiving radio waves by receive antennas, the received radio waves including a reflected portion of the transmitted radio waves across the range of frequencies [see para 45… "the detector/receiver unit 100 will be connected directly to the second antenna 71”]; 
generating data that correspond to received radio waves, wherein the data includes amplitude and phase data [see para 57… “The processor/controller 110 is used to determine the blood-glucose concentration from said amplitude peak and corresponding frequency information” and para 58… “The phase/magnitude information produced by the phase/magnitude detector 109 is fed into the signal processor/controller 110” Please note magnitude is another name for amplitude of wave]; 
The processor/controller 110 is used to determine the blood glucose concentration from said amplitude peak and corresponding frequency information” and para 58… “The phase/magnitude information produced by the phase/magnitude detector 109 is fed into the signal processor/controller 110”]; and 
outputting a value that that is indicative of a response to the derived parameter [para 59… “The phase/magnitude information produced by 112 is fed into the signal processor/controller 110”]
However, Hancock fails to disclose receiving radio waves on specifically “a two-dimensional array of receive antennas”. Also, Hancock does not disclose “stepped frequencies”.
Barak discloses measuring a health parameter by transmitting radio waves below the skin surface of a person [see para 21… “methods, apparatuses, devices and systems, for measuring the arterial blood pressure in human and mammals” and para 79… “radar means for generating at least one radio frequency; at least one antenna configured for positioning adjacent the skin of the patient”] using stepped frequencies for the purpose of increased width in the signal bandwidth and a high range of resolution [see para 89… “Other types of FMCW RADARs, may be used, including Stepped Frequency Radar (SFR-a radar in which the echoes of stepped frequency pulses are synthesized in the frequency domain to obtain wider signal bandwidth, to achieve high range resolution, without increasing system complexity)”]
Tran discloses using a two-dimensional array of receive antennas for the purpose of maximizing efficiency of selected bands of frequency [see para 71… “The energy-harvesting antenna is preferably designed to be a wideband, omnidirectional antenna or antenna array that has maximum efficiency at selected bands of frequencies containing the highest energy levels.”] in the analogous art of diagnostics [see abstract… “A monitoring system includes a transmitter and a receiver to detect motion, wherein frequency waves are transmitted by the transmitter and reflected waves are received by the receiver”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hancock in view of Barak by placing the receive antennas on a two-dimensional array of antennas similarly to that disclosed by Tran to help maximize efficiency of selected bands of frequency.

Regarding claim 15, para 57 of Hancock [see “The processor/controller 110 is used to determine the blood-glucose concentration from said amplitude peak and corresponding frequency information”] discloses obtaining glucose level. Furthermore, as discussed in rejection to claim 14 (which cites para 58… “The phase/magnitude information produced by the phase/magnitude detector 109 is fed into the signal processor/controller 110”) this parameter is understood to be obtained based on response to the amplitude. 


Regarding claims 16-22:
Hancock in view of Barak in view of Tran discloses the invention substantially as claimed including all the limitations of claim 14.

Tran additionally discloses collecting statistics include obtaining the standard deviation for the radar data (ie the response from the amplitude, phase data, and the derived data) to supplement this information [see para 22… "An on-board or remote processor can analyze the time-dependent measurements to generate statistics on a patient's blood pressure (e.g., average pressures, standard deviation, beat-to-beat pressure variations) that are not available with conventional devices that only measure systolic and diastolic blood pressure at isolated times,"] in the analogous art of diagnostics [see abstract… “A monitoring system includes a transmitter and a receiver to detect motion, wherein frequency waves are transmitted by the transmitter and reflected waves are received by the receiver”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Hancock in view Barak in view of Tran by collecting statistics similarly to that disclosed by Tran to help further supplement the collected data.
With respect to the specific claim language of claims 16-22, paragraph 22 of Tran [see “An on-board or remote processor can analyze the time-dependent measurements to generate statistics on a patient's blood pressure (e.g., average pressures, standard deviation, beat-to-beat pressure variations) that are not available with conventional devices that only measure systolic and diastolic blood pressure at isolated times,"] discloses obtaining a standard deviation from amplitude data and phase data, which since Hancock collects amplitude data and phase data would provide a standard .


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak in view of Tran as applied to claims 1 above, and further in view of Droitcour et al (US 20100152600) hereafter known as Droitcour.
Barak in view of Tran discloses all the limitations of claim 1, but does not disclose “wherein radio waves are transmitted from transmit antennas that have at least two different polarization orientations and wherein radio waves are
received on antennas in the two-dimensional array of receive antennas that have polarization orientations that correspond to the transmit antennas”. 
Droitcour discloses wherein radio waves are transmitted from transmit antennas that have at least two different polarization orientations and wherein radio waves are received on antennas in the two-dimensional array of receive antennas that have polarization orientations that correspond to the transmit antennas [see para 584… “the transmit and/or the receive apparatus should be directional” and “utilizing some sort or retro-directive method such as a corner reflector or a phased array” and  para 585… "a signal that has orthogonal polarization for linear polarization or counter rotation, for circular polarization,"] to improve transmission that may be harmonic [see all of paras A radar-based physiological motion sensor is disclosed”].
It would have been obvious to a person having ordinary skill in the art to modify Barak in view of Tran to use orthogonal polarization for the transmit and receive antennas as taught by Droitcour to improve transmission of data that may be harmonic.




Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Barak in view of Tran as applied to claims 14 above, and further in view of Droitcour et al (US 20100152600) hereafter known as Droitcour.

Hancock in view of Barak in view of Tran discloses all the limitations of claim 14, but does not disclose “wherein radio waves are transmitted from transmit antennas that have at least two different polarization orientations and wherein radio waves are
received on antennas in the two-dimensional array of receive antennas that have polarization orientations that correspond to the transmit antennas”. 
Droitcour discloses wherein radio waves are transmitted from transmit antennas that have at least two different polarization orientations and wherein radio waves are received on antennas in the two-dimensional array of receive antennas that have polarization orientations that correspond to the transmit antennas [see para 584… “the transmit and/or the receive apparatus should be directional” and “utilizing some sort or retro-directive method such as a corner reflector or a phased array” and  para 585… "a signal that has orthogonal polarization for linear polarization or counter rotation, for circular polarization,"] to improve transmission that may be harmonic [see all of paras 584-585] in the analogous art of physiological diagnostics that uses radio waves [see abstract… “A radar-based physiological motion sensor is disclosed”].
It would have been obvious to a person having ordinary skill in the art to modify Hancock in view of Barak in view of Tran to use orthogonal polarization for the transmit and receive antennas as taught by Droitcour to improve transmission of the data that may be a harmonic.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792